 Case 19-32928        Doc 325      Filed 01/07/21 Entered 01/07/21 11:25:32            Desc Main
                                   Document      Page 1 of 11



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                              Case No.: 19-32928-MER
                                                        Chapter 11 Case
                        Debtor.




 NOTICE OF HEARING AND FIRST INTERIM APPLICATION FOR ALLOWANCE
OF FEES AND EXPENSES OF ARLYN J. LOMEN AND SUZANE NEUMAN-FULL, AS
                  CONSULTANTS FOR THE DEBTOR


TO:      The United States Trustee and all parties in interest as specified in Local Rule 9013-3

         1.     Arlyn J. Lomen and Suzanne Neuman-Full (“Applicants”) jointly make this

Application for allowance of fees and reimbursement of expenses for services performed by

Applicant as consultants for the Debtor Rancher’s Legacy Meat Co. (the “Debtor”) and gives

notice of hearing herewith.

         2.     The Court will hold a hearing on this Application on Thursday, January 28,

2021 at 10:30 a.m. or as soon thereafter as counsel may be heard, before the Honorable Michael

E. Ridgway, Courtroom 7W, United States Courthouse, 300 South Fourth Street, Minneapolis,

Minnesota.

         3.     Any response to this Application must be filed and delivered to the Applicant no

later than Friday, January 22, 2021, which is five days before the time set for the hearing

(including Saturdays, Sundays and holidays). UNLESS A RESPONSE OPPOSING THE

APPLICATION          IS    TIMELY       FILED,     THE     COURT       MAY      APPROVE        THE

APPLICATION WITHOUT A HEARING.




1856359 V1
 Case 19-32928       Doc 325     Filed 01/07/21 Entered 01/07/21 11:25:32           Desc Main
                                 Document      Page 2 of 11



         4.    This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334, Bankruptcy Rule 5005 and Local Rule 1070-1. This Application is filed under Bankruptcy

Rule 2016 and Local Rule 2016-1. This Application arises under 11 U.S.C. §§ 328(a), 330 and

331. Applicants request allowance of compensation for professional services rendered and for

reimbursement of expenses. This is a core proceeding. The petition commencing this chapter 11

bankruptcy case was filed on September 20, 2019 (the “Petition Date”).

         5.    The Committee was appointed by the Office of the United States Trustee on

September 27, 2019. Currently, the Committee is comprised of the following members: Upper

Iowa Beef, LLC, J&B Partners, Empirical Foods, Inc., Ben E. Keith Company, and Great Plains

Beef LLC. The Committee has elected Bart Seebach of Upper Iowa Beef LLC as Acting

Chairperson of the Committee.

         6.    By Order dated October 13, 2020 [ECF # 289], Applicants were authorized by the

Court to represent the Debtor. A copy of the Order approving Applicants retention is attached to

this Application as Exhibit A.

         7.    The terms of the employment and compensation sought therefore are as set forth

in the Application to Employ and Retain Arlyn J. Lomen and Suzanne Neuman-Full,

Individually as Consultants for the Debtor [ECF # 288].

         8.    Applicants have not previously made any request for allowance of fees and

expenses. This Application is Applicants first request for allowance of fees and expenses.

         9.    As of the date of this Application, no plan of reorganization has been confirmed

in this chapter 11 bankruptcy case.

         10.   Applicants believe that Debtor is current in payment of ordinary operating

expenses and any allowed administrative expenses, that any quarterly fees have been or will be



                                                2
1856359 V1
 Case 19-32928        Doc 325     Filed 01/07/21 Entered 01/07/21 11:25:32          Desc Main
                                  Document      Page 3 of 11



paid as required by the United States Trustee, and that all monthly operating reports are being

timely filed.

                                       RELIEF REQUESTED

         11.    By this Application, Applicants requests allowance of all fees and expenses for

services rendered between September 21, 2020 and continuing through December 31, 2020 (the

“Application Period”) in the total amount of $17,175.00. Specifically, Applicant Arlyn J. Lomen

requests allowance of fees and expenses for services rendered during the Application Period in

the amount of $13,875 and Applicant Suzanne Neuman-Full requests allowance of fees and

expenses for services rendered during the Application Period in the amount of $3,300.

         12.    The services rendered by Applicants during the Application Period are detailed on

the attached Exhibit B.

         13.    All services for which compensation is requested by Applicants were performed

for and on behalf of the Debtor and the bankruptcy estate, and not on behalf of the Committee,

any individual creditor or other person.

         14.    The amount requested herein constitutes reasonable compensation for actual and

necessary services rendered by Applicants based on the nature of such services, the extent and

the value of such services, the time spent on such services, and the cost of comparable services

other than in a case under Title 11.

         15.    Applicants have not entered into any agreement, express or implied, with any

other party in interest, including the Committee, any creditor, receiver, trustee, or any

representative of any of them, or with any attorneys for such party-in-interest in the proceedings

for the purpose of fixing fees or other compensation to be paid to such party-in-interest in the

proceedings for services rendered or expenses incurred from the assets of the estate in excess of

the compensation allowed by law.

                                                3
1856359 V1
Case 19-32928   Doc 325   Filed 01/07/21 Entered 01/07/21 11:25:32   Desc Main
                          Document      Page 4 of 11
Case 19-32928   Doc 325   Filed 01/07/21 Entered 01/07/21 11:25:32   Desc Main
                          Document      Page 5 of 11
 Case 19-32928            Doc 325
                              289   Filed 01/07/21
                                          10/14/20 Entered 01/07/21
                                                            10/14/20 11:25:32
                                                                     08:14:21                    Desc Main
                                    Document
                                     Document Page Page61of
                                                         of11
                                                            1



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


In Re:
                                                                       Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,

                          Debtor.

   ORDER AUTHORIZING EMPLOYMENT OF ARLYN J. LOMEN AND SUZANNE
     NEUMAN-FULL, INDIVIDUALL, AS CONSULTANTS FOR THE DEBTOR


         This matter came before the Court on the application of Rancher’s Legacy Meat Co.

("Debtor") herein for an order authorizing the retention of Arlyn J. Lomen and Suzanne Neuman-

Full, in their individual capacities, to serve as consultants to the Debtor in this case.

         The Court being satisfied that Arlyn J. Lomen and Suzanne Neuman-Full represent no

interest adverse to the Debtor, that employment of said professionals is necessary and in the best

interest of the estate:

         IT IS ORDERED, that the Debtor is authorized to employ Arlyn J. Lomen and Suzanne

Neuman-Full, on the terms specified in the application, effective October 9, 2020.

         IT IS FURTHER ORDERED, Arlyn J. Lomen and Suzanne Neuman-Full may file fee

applications on 30-day intervals from the commencement of their employment.



Dated: October 13, 2020                        /e/ Michael E. Ridgway
                                               ________________________________
                                               Hon. Michael E. Ridgway
                                               Chief United States Bankruptcy Judge


                                                     NOTICE OF ELECTRONIC ENTRY AND
                                                     FILING ORDER OR JUDGMENT
                                                     Filed and Docket Entry made on 10/13/2020
                                                     Lori Vosejpka, Clerk, by KLK




1740183 V1
                                                                                                   Exhibit A
       Case 19-32928         Doc 325         Filed 01/07/21 Entered 01/07/21 11:25:32                       Desc Main
                                             Document      Page 7 of 11

                                               Invoice for Arlyn J. Lomen and Suzy Full
                                           For Period from 09.21.2020 through 09.30.2020
                                                                                                               Hours Billed
                                                                                                              AJL        SF

09.21.2020      Discussion of components of Closing Documents with Cam Lallier (Foley & Manfield) and
                separate telephone conversation with Cam and Tom Lallier and The Platinum Group
                regarding calculation of the final sales price                                                  2.0
9.24.2020       Telephone conference call with Pat Breenan, Rod Peterson and Cam Lallier re the handling
                of transition issues pertaining to Old Rancher's                                                0.5
09.25.2020      Discussion with Cam Lallier re: upcoming note payment to Ochsner Partnership                    0.5
09.25.2020      Preparation of financial statements for the Period ended 09.19.2020, including certain
                schedules for the U.S. Trustee Report for 09.19.2020                                            4.0       5.0
09.25.2020      Reconcilation of the TCF Bank Account for the week ended 9.19.2020                              1.0
09.22.2020      Preparation of payroll for Old Rancher's employees for the two weeks ended 09.19.2020                     4.0
                (Payroll paid on 09.24.2020)
WE 09.25.2020   Reconcilation of the TCF Bank Account for the week ended 9.25.2020, including check run         3.0       1.0
                of 09.25.2020 with necessary documantation pulled, copied and identified for Platinum
                and wiring funds to New Rancher's for customer deposits erroneously into TCF Bank Account       3.0       1.0
09.30.2020      Review and identify expenses and costs associated with Old Rancher's, prepare summary
                schedules                                                                                       2.0

                Total Hours (09.21.2020..09.30.2020)                                                           16.0      11.0




                                                                                                              Exhibit B
       Case 19-32928         Doc 325          Filed 01/07/21 Entered 01/07/21 11:25:32                        Desc Main
                                              Document      Page 8 of 11


                                               Invoice for Arlyn J. Lomen and Suzy Full
                                           For Period from 10.01.2020 through 10.31.2020
                                                                                                                 Hours Billed
                                                                                                                AJL        SF

WE 10.03.2020   Reconcilation of the TCF Bank Account for the week ended 10.3.2020, including check run
                of 10.01.2020 with necessary documantation pulled, copied and identified for Platinum
                and wiring funds to New Rancher's for customer deposits erroneously into TCF Bank Account         3.0       2.0
WE 10.10.2020   Reconcilation of the TCF Bank Account for the week ended 10.10.2020, including wiring             1.0
                funds to New Rancher's for customer deposits erroneously deposited into TCF Bank Account
10.10.2020      Preparation of financial statements for Old Rancher's for the Period ended 09.19.2020             8.0       5.0
10.14.2020      Preparation and review of U.S.Trustee Report for 09.19.2020                                       6.0
WE 10.17.2020   Reconcilation of the TCF Bank Account for the week ended 10.17.2020, including check run
                of 10.12.2020 with necessary documantation pulled, copied and identified for Platinum             2.0       1.0
10.23.2020      Reconciliation of allocation of costs and expenses pertaining to Old Rancher's and New
                Rancher's, including pulling. copying and identifying documents                                   2.0       1.0
10.24.2020      Reconcilation of the TCF Bank Account for the week ended 10.24.2020                               1.0
10.28.2020      As requested by Pat Brennan, preparation of analyses of prepaid asset accounts                    1.0
10.28.2020      Preparation of summary of certain expenses and costs associated with allocations and
                charges of Old Rancher's and New Rancher's cross over expenses and costs, including
                pulling, identifying and uploading necessary documentation                                        2.0       3.0
10.29.2020      Cursory review of documents pertaining to Ratcliff's Motion ot Convert, including telephone
                discussions with Cam Lallier, Foley & Mansfied                                                    1.0
10.29.2020      Attend Zoom Call re: Ratcliff's Motion to Convert Chapter 11 to Chapter 7                         1.5

                Total Hours (10.01.2020..10.31.2020)                                                             28.5      12.0




                                                                                                                Exhibit B
       Case 19-32928         Doc 325          Filed 01/07/21 Entered 01/07/21 11:25:32                           Desc Main
                                              Document      Page 9 of 11


                                               Invoice for Arlyn J. Lomen and Suzy Full
                                           For Period from 11.01.2020 through 11.30.2020
                                                                                                                    Hours Billed
                                                                                                                   AJL        SF

11.11.2020 -   Preparation of financial statements for Old Rancher's for the Period ended 10.24.2020,
               including analyses needed for completion of certain schedules of the U.S.Trustee Report
               and calculation of the accounting results pertaining to the sale of the Company                       4.0       3.0
11.13.2020     Preparation of financial statements for Old Rancher's for the Period ended 10.24.2020,
               including analysis of the settlement of the Great Western Bank Matter, and calculation of
               loss on sale of Old Rancher's assets                                                                  6.0       2.0
11.14.2020     Preparation of U.S.Trustee Report for 10.24.2020                                                      5.0
11.16.2020     Preparation of U.S. Trustee Report for 10.24.2020, including reconcialiation of certain payroll       2.5       1.0
               and other accruals as of 10.24.2020
11.16.2020     Review APA relative to handling of prepaid assets as part of the sale of the Company,
               including discussions with Cam Lallier as to legal intrepretation                                     1.0
11.18.2020     Reponding to and providing additional documentation relative to questions raised by Rod
               Peterson (Platinum) regarding U.S. Trustee Report for 10.24.2020                                      2.0
11.19.2020     Assemble and respond to request from Pat Brennan (Platinum) for additional documentation
               for certain monthly allocations between Old Rancher's and New Rancher's, including copying,
               identifying and uploading documents to Platinum                                                       1.0       3.0
11.19.202      Review revised reporting requirements relating to the Payroll Protection Plan (PPP)
               for PPP Forgiveness, and gather and submit additional documentation to meet the new
               new requirements                                                                                      2.5       1.0
11.20.2020     Review email received from TCF/Chemical Bank granting bank approval for full forgiveness
               of PPP Loan, including correspondence to The Platinum Group & Foley & Mansfield                       0.5
11.20.2020     Preparation of reconciliation of TCF Bank Account for the Period ended 11.20.2020                     1.0
11.20.2020     Revise U.S. Trustee Report for the Period Ended 10.24.2020                                            1.0
11.24.2020     Review of incoming items deposited in the TCF Account, including preparation of checks and
               wires for the four weeks ended 11.24.2020                                                             1.5       1.5

               Total Hours (11.01.2020..11.30.2020)                                                                 28.0      11.5




                                                                                                                   Exhibit B
       Case 19-32928             Doc 325         Filed 01/07/21 Entered 01/07/21 11:25:32                             Desc Main
                                                 Document      Page 10 of 11


                                                  Invoice for Arlyn J. Lomen and Suzy Full
                                              For Period from 12.01.2020 through 12.31.2020
                                                                                                                         Hours Billed
                                                                                                                        AJL        SF

12.01.2020         Telephone call with Cam Lallier, Foley & Mansfield, relative to the upcoming deposition
                   scheduled for 12.03.2020                                                                               1.0
12.02.2020         Review of exhibit documents furnished by Mr. Edstrom relative to the upcoming
                   deposition, review of certain documents prepared by The Platinum Group, and preparation of
                   certain financial analyses and summaries potentially needed in connection with the upcoming
                   deposition.                                                                                            5.0
12.03.2020         Deposition taken by Mr. Edstrom, including discussions with Cam Lallier and attending
                   Rod Peterson's (The Platium Group) deposition taken on 12.03.2020 (1 hour charged - 2.5 hours
                   not charged)                                                                                           1.0
12.05.2020         Mock-up and preparation of f the U.S. Trustee Report to be filed for the period ended 11.21.2020       2.0
12.07.2020         Preparation of financial and other schedules applicable to completing the US Trustee Report
                   ended 11.21.2020                                                                                       3.0       4.0
12.07.2020         Reconciliation of allocation of cost pertaining to the FSA Account                                               1.5
12.10.2020         Preparation of the U.S. Trustee Report to be filed for the period ended 11.21.2020                     3.0       1.0
12.11.2020         Reviewing of US Trustee Report for 11.21.2020 before submission to Platinum Group                      2.0
12.22.2020         Preparation of financial and other schedules applicable to completing the US Trustee Report
                   ended 12.19.2020, including reconciliation of TCF bank account; partial completion of certain
                   portions of the US Trustee Report, and correspondence with US Trustee Office relative to
                   specific payments made by the Debtor which would not be included in the calculation of the
                   the quarterly trustee fee.                                                                             2.5       2.0
12.17/12.30.2020   Preparation of payments of various wires for professional fees and expenditures pertaining to
                   "old" company, including discussions with Platinum personnel as to questions of validity and
                   documentation of expenditures                                                                          0.5       1.0


                   Total Hours (12.01.2020..12.31.2020)                                                                  20.0       9.5


                   Total Hours (09.19.2020….12.31.2020)                                                                  92.5      44.0

                   Billing Rate per Hour                                                                                $150        $75

                   Total Invoiced Amount                                                                              $13,875    $3,300




                                                                                                                        Exhibit B
 Case 19-32928         Doc 325     Filed 01/07/21 Entered 01/07/21 11:25:32          Desc Main
                                   Document      Page 11 of 11



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:

Rancher’s Legacy Meat Co.,                             Case No.: 19-3292-MER
                                                       Chapter 11 Case
                        Debtor.




   ORDER ALLOWING FEES & EXPENSES OF ARLYN J. LOMEN AND SUZANNE
     NEUMAN-FULL, INDIVIDUALLY, AS CONSULTANTS FOR THE DEBTOR


          This matter came before the Court on the First Interim Application for Allowance of Fees

and Expenses of Arlyn J. Lomen and Suzanne Neuman-Full, as Consultants for the Debtor, from

September 21, 2020 through December 31, 2020. Appearances were noted in the record. Based

on the submissions of Applicant and the documents of record herein,

          IT IS HEREBY ORDERED;

          1.     Arlyn J. Lomen’s fees incurred between September 21, 2020 through December

31, 2020, in the amount of $13,875.00, are hereby allowed;

          2.     Suzanne Neuman-Fulls’s fees incurred between September 21, 2020 through

December 31, 2020, in the amount of $3,300.00, are hereby allowed;

          3.     Debtor’s bankruptcy estate is authorized to pay the fees and expenses allowed

herein.



Dated: January __, 2021                       __________________________________________
                                              Hon. Michael E. Ridgway
                                              Judge of the United States Bankruptcy Court




1856359 V1
